56 Cal.Rptr.3d 475 (2007)
154 P.3d 1001
HARTFORD FIRE INSURANCE
v.
S.C. (Turner).
No. S140272.
Supreme Court of California.
March 21, 2007.
Transferred to Court of Appeal, First District, Division One.
The above-entitled matter is transferred to the Court of Appeal, First Appellate District, Division One, with directions to vacate its decision and to reconsider the cause in light of Branick v. Downey Savings and Loan Assn. (2006) 39 Cal.4th 235, 46 Cal.Rptr.3d 66, 138 P.3d 214. (Cal. Rules of Court, rule 8.528(d).)
GEORGE, C.J., KENNARD, BAXTER, WERDEGAR, CHIN, MORENO, and CORRIGAN, JJ., concur.